DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	The disclosure should be carefully reviewed to ensure that any and all grammatical, idiomatic, and spelling or other minor errors are corrected.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following elements must be shown or the features canceled from the claims:
First set of micromirrors:  claim 1
Second set of micromirrors:  claim 2
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: 202.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 5, the limitation “the first set of micromirrors is further configured to duty cycle” is unclear and awkwardly written.
With respect to claim 6, the limitation “the first light source is configured to source-modulate” is unclear since the light source does not produce a power output.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 7-9, 13-15 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 11 and 15 of U.S. Patent No. 10,634,304.  Although the claims at issue are not identical, they are not patentably distinct from each other because the elements and limitation of the instant claims are recited or suggested in the patented claims as follows:
With respect to instant claim 1, U.S. Patent No. 10,634,304 recites a vehicle comprising: a digital micromirror device (DMD) comprising: a first set of micromirrors; and a second set of micromirrors [claim 1, lines 1-3]; and a DMD input coupled to the first set of micromirrors and to the second set of micromirrors [claim 1, lines 4-6:  inherently the DMD input would be coupled to the micromirrors if the micromirrors were modulated in response to the DMD input]; and a first light source optically coupled to the first set of micromirrors, the first light source comprising a first control input, the first light source configured to generate a first modulated beam profile for illuminating the first set of micromirrors in accordance with a first control signal at the first control input [claim 1, lines 7-13]; a second light source optically coupled to the second set of micromirrors, the second light source comprising a second control input, the second light source configured to generate a second modulated beam profile for illuminating the second set of micromirrors in accordance with a second control signal at the second control input [claim 1, lines 14-21]; and driver electronics comprising: a driver input configured to receive a vehicle signal indicating a condition of the vehicle [claim 1, lines 31-34]; a driver output, the driver output coupled to at least one of the DMD input [claim 1, lines 41-42], the first control input, or the second control input [claim 1, lines 35-39]; and a 
With respect to instant claim 2, U.S. Patent No. 10,634,304 recites the second modulated beam profile further illuminates at least a portion of the first set of micromirrors [claim 1, lines 17-20].
With respect to instant claim 3, U.S. Patent No. 10,634,304 recites the control signal “modulates” the first set of micromirrors [claim 1, lines 4-6] but does not explicity recite control signal instructs at least some of the first set of micromirrors to change to change orientation.  Micromirrors are designed to change orientation.  Therefore, it would have been well within the skill of one versed in the art at the time the invention was made to use the control signal in the device of U.S. Patent No. 10,634,304 as instructions to change the orientation of at least some of the first set of micromirrors to produce a more desirable light output.  
With respect to instant claim 4, U.S. Patent No. 10,634,304 recites the control signal instructs the first light source to change brightness [claim 1, lines 8-12].
With respect to instant claim 7, U.S. Patent No. 10,634,304 recites the first set of micromirrors is configured to reflect [inherently the mirrors reflect] at least a portion of the first modulated beam [claim 1, lines 9-11], the second set of micromirrors is configured to reflect [inherently mirrors reflect] at least a portion of the second modulated beam as a second reflected beam [claim 1, lines 16-21], and the device relates to a vehicle [claim 1, line 29] but does not disclose a projection lens coupled to the DMD or the reflected light beams are directed at the projection lens and the projection lens is configured to generate a headlight beam based on the first reflected 
With respect to instant claim 8, U.S. Patent No. 10,634,304 recites an apparatus comprising: driver electronics comprising: a driver input configured to receive a vehicle signal indicating a condition of a vehicle [claim 1, lines 31-34]; a driver output, the driver output adapted to be coupled to an optical system [DMD is optical system: claim 1, lines 41-42];  and a controller configured to generate a control signal at the driver output in accordance with the vehicle signal [equivalent to claim 1, line 43-47], the control signal instructing the optical system to adjust a beam profile of a headlight beam [DMD is optical system: claim 1, lines 41-42].
With respect to instant claim 9, U.S. Patent No. 10,634,304 recites input electronics comprising an output, the output of the input electronics coupled to the driver input [claim 1, lines 22-25].
With respect to instant claim 13, U.S. Patent No. 10,634,304 recites the driver electronics comprises power management circuitry comprising: a power management input configured to inherently receive an input signal [claim 1, lines 26-27]; and a power management output coupled to the driver input, the power management circuitry configured to generate a signal to apply power to at least one of a first light source or a second light source, in accordance with the input signal [claim 1, line 27 and 29-31].
instant claim 14, U.S. Patent No. 10,634,304 recites the vehicle signal is received from a steering wheel or a turn signal control [claim 3].
With respect to instant claim 15, U.S. Patent No. 10,634,304 recites the driver electronics comprises a digital micromirror device (DMD) [claim 1, line 2] controller [claim 1, line 40] comprising: a DMD controller input configured to receive an input signal; and a DMD controller output coupled to the driver input, the DMD controller configured to generate a signal to selectively activate micromirrors in a DMD, in accordance with the input signal [claim 1, lines 40-47].
With respect to instant claim 17, U.S. Patent No. 10,634,304 recites the vehicle signal comprises a vehicle speed or a signal received from a second vehicle [claim 19].
With respect to instant claim 18, U.S. Patent No. 10,634,304 recites a headlamp assembly comprising: a digital micromirror device (DMD) comprising: a first set of micromirrors; and a second set of micromirrors [first set and second set is equivalent to the first portion and second portion: claim 11, lines 1, 6 and 9-10]; 
and a first light source optically coupled to the first set of micromirrors [equivalent to claim 11, lines 5-6], the first light source comprising a first control input [inherently there would be an on/off signal to control the illumination of the device so the device would not waste power], the first light source configured to generate a first modulated beam profile for illuminating the first set of micromirrors in accordance with a first control signal at the first control input [claim 11, lines 5-6: note broadly “modulated” could be turned on/off]; and a second light source optically coupled to the second set of micromirrors [claim 11, line 7-8], the second light source comprising a second control input [inherently there would be an on/off signal to control the illumination of the device 
U.S. Patent No. 10,634,304, claim 11 does not recites and a DMD input coupled to the first set of micromirrors and to the second set of micromirrors.  It is well known to change the position of DMD micromirrors using an input signal to change the direction of the outputted light.  It would have been well within the skill of one versed in the art at the time the invention was made to include a DMD input coupled to the first  and second set of micromirrors the device of U.S. Patent No. 10,634,304, claim 11, to change the direction of the outputted light.  
With respect to instant claim 19, U.S. Patent No. 10,634,304 recites a concave mirror optically coupled between the convex lens and the first set of micromirrors [claim 11, lines 17-18: optical coupling; claim 15: concave].
U.S. Patent No. 10,634,304, claim 11, does not recites a convex lens optically coupled to the first light source.  Using lenses to shape the output of light sources is well known in the art.  It would have been well within the skill of one versed in the art at the time the invention was made to include a convex lens optically coupled to the first light source in the device of U.S. Patent No. 10,634,304, claim 11, to shape the output of the light source to eventually produce a more desirable light output.
With respect to instant claim 20, U.S. Patent No. 10,634,304, claim 11, does not recites a collection lens coupled between the first light source and the DMD.  Using lenses to shape the output of light sources is well known in the art.  It would have been .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 4, 8-10 and 13-18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Yamamura et al. (2015/0092435).

claim 1, Yamamura discloses a headlamp assembly--inherently there would be two headlamps associated with the vehicle--comprising: a digital micromirror device (DMD) comprising: a first set of micromirrors [30: for a first or Right side headlamp]; and a second set of micromirrors [30: for a second or Left side headlamp]; and inherently a DMD input coupled to the first set of micromirrors [30: for a first or Right side headlamp] and to the second set of micromirrors [30: for a second or Left side headlamp]; and a first light source [10: for a first or Right side headlamp] optically coupled to the first set of micromirrors [30: for a first or Right side headlamp], the first light source comprising a first control input, the first light source configured to generate a first modulated beam profile for illuminating the first set of micromirrors [30: for a first or Right side headlamp] in accordance with a first control signal at the [inherent] first control input; and a second light source [10: for a second or Left side headlamp] optically coupled to the second set of micromirrors [30: for a second or Left side headlamp], the second light source [10: for a second or Left side headlamp] comprising a second control input, the second light source configured to generate a second modulated beam profile for illuminating the second set of micromirrors [30: for a second or Left side headlamp] in accordance with a second control signal at the [inherent] second control input, and driver electronics [figure 1] comprising: a driver input [input of 300] configured to receive a vehicle signal indicating a condition of the vehicle [from 310, 320, 330]; a driver output [output of 300], the driver output coupled to at least one of the DMD input [output from 300 to 30], the first control input [from one of 310, 320 or 330], or the second control input [from another of 310, 320 or 330]; and a 
With respect to claim 3, Yamamura discloses the control signal [output from 300 to 10] instructs at least some of the first set of micromirrors [30] to change orientation [paragraph 0021].
With respect to claim 4, Yamamura discloses the control signal [output from 300 to 10] instructs the first light source [10] to change brightness [on/off: paragraph 0024].
With respect to claim 8, Yamamura discloses an apparatus comprising: driver electronics [310-330] comprising: a driver input [input of 300] configured to receive a vehicle signal [signal created by 310, 320, 330] indicating a condition of a vehicle; a driver output [output of 300], the driver output adapted to be coupled to an optical system [10, 30]; and a controller [300] configured to generate a control signal at the driver output [output of 300] in accordance with the vehicle signal [signal created by 310, 320, 330], the control signal instructing the optical system [10, 30] to adjust a beam profile of a headlight beam.
With respect to claim 9, Yamamura discloses input electronics [310, 320, 330] comprising an output [signal created by 320, 330], the output of the input electronics coupled to the driver input [input of 330].
With respect to claim 10, Yamamura discloses the input electronics comprises sensors [310, 320, 330] configured to generate the vehicle signal.
With respect to claim 13, Yamamura discloses the driver electronics comprises power management circuitry [300: executes “on/off” control: paragraph 0024] comprising: a power management input [input of 300] configured to receive an input 
With respect to claim 14, Yamamura discloses the vehicle signal is received from a steering wheel [320] or a turn signal control.
With respect to claim 15, Yamamura discloses the driver electronics comprises a digital micromirror device (DMD) controller comprising: a DMD controller input configured to receive an input signal; and a DMD controller output coupled to the driver input [these elements are inherent over the device of Yamamura], the DMD controller [300] configured to generate a signal to selectively activate micromirrors [32 in light deflector 30] in a DMD, in accordance with the input signal.
With respect to claim 16, Yamamura discloses the vehicle signal comprises global positioning system (GPS) data [330].
With respect to claim 17, Yamamura disclose the vehicle signal comprises a vehicle speed [paragraph 0024] or a signal received from a second vehicle.
With respect to claim 18, Yamamura discloses a headlamp assembly--inherently there would be two headlamps associated with the vehicle--comprising: a digital micromirror device (DMD) comprising: a first set of micromirrors [30: for a first or Right side headlamp]; and a second set of micromirrors [30: for a second or Left side headlamp]; and inherently a DMD input coupled to the first set of micromirrors [30: for a first or Right side headlamp] and to the second set of micromirrors [30: for a second or .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamura et al. (2015/0092435).
With respect to claim 11, Yamamura discloses an imaging device and an image processor maybe used to provide control signals to the controller but does not disclose 
With respect to claim 19, Yamamura discloses a concave mirror [20] optically coupled between the first light source [10] and the first set of micromirrors [30]. Yamamura does not recites a convex lens optically coupled to the first light source.  Using lenses to shape the output of light sources is well known in the art.  It would have been well within the skill of one versed in the art at the time the invention was made to include a convex lens optically coupled to the first light source in the device of Yamamura, to shape the output of the light source to eventually produce a more desirable light output.
With respect to claim 20, Yamamura does not disclose a collection lens coupled between the first light source and the DMD.  Using lenses to shape the output of light sources is well known in the art.  It would have been well within the skill of one versed in the art at the time the invention was made to include a collection lens coupled between the first light source and the DMD in the device of Yamamura to shape the output of the light source to eventually produce a more desirable light output.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamura et al. (2015/0092435) in view of Nishii et al. (2016/0152174).
With respect to claim 12, Yamamura discloses electronics coupled to the input electronics and to the driver electronics [figure 1] but does not disclose his device is used to steer the headlight beam to avoid illuminating a pedestrian and to illuminate areas around the pedestrian.  Nishii in a similar DMD headlight device [figure 1] discloses electronics [14] coupled to the input electronics and to the driver electronics [11: figure 1] the system electronics configured to steer the headlight beam to avoid illuminating a pedestrian [200] and to illuminate areas [110] around the pedestrian [200: figures 3-8 and 10].  It would have been well within the skill of one versed in the art at the time the invention was made to include electronics coupled to the input electronics and to the driver electronics and use the system electronics configured to steer the headlight beam to avoid illuminating a pedestrian and to illuminate areas around the pedestrian in the device of Yamamura so that the driver can identify a pedestrian and the pedestrian will not be blinded by the headlamps.

Allowable Subject Matter
Claim 2 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims and if the double patenting rejections, set forth in this Office action were overcome.
As best understood, Claims 5 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any 
Claim 7 would be allowable if the double patenting rejections, set forth in this Office action were overcome.

The following is a statement of reasons for the indication of allowable subject matter:  
In a headlamp assembly comprising a DMD device comprising: a first set of micromirrors; and a second set of micromirrors; and a DMD input coupled to the first and second sets of micromirrors and a first light source optically coupled to the first set of micromirrors, the first light source comprising a first control input, the first light source configured to generate a first modulated beam profile for illuminating the first set of micromirrors in accordance with a first control signal at the first control input; and a second light source optically coupled to the second set of micromirrors, the second light source comprising a second control input, the second light source configured to generate a second modulated beam profile for illuminating the second set of micromirrors in accordance with a second control signal at the second control input; prior art fails to show or suggest: 
1)  The second modulated beam profile further illuminates at least a portion of the first set of micromirrors; or
2)  A projection lens optically coupled to the DMD, wherein the first set of micromirrors is configured to reflect at least a portion of the first modulated beam to the projection lens as a first reflected beam, the second set of micromirrors is configured to .

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakazawa et al. (2015/0211703) discloses a DMD [31a-c] vehicle lighting system controlled using an imaging device [62].
Shyu (2016/0039333) discloses a DMD [14] vehicle lighting system controlled using a sensing unit [16].
Hagisato (2016/0152174) discloses a DMD vehicle lighting system controlled using various sensing units [figure 9].
Hoshino (2016/0176335) discloses a DMD vehicle lighting system controlled using various sensing units [figure 1].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K TSO whose telephone number is (571)272-2385.  The examiner can normally be reached on generally M-F 8-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA K TSO/Primary Examiner, Art Unit 2875